United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2725
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                                      James Spiotto

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                               Submitted: June 11, 2018
                                Filed: June 11, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

     James Spiotto directly appeals after pleading guilty in the district court1 to child
pornography charges. His counsel has moved to withdraw and submitted a brief

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
under Anders v. California, 386 U.S. 738 (1967), discussing the reasonableness of the
sentence. Spiotto has also filed a pro se supplemental brief, in which he argues that
the Guidelines range was improperly enhanced; the indictment was insufficient, and
counsel was ineffective for not challenging it; and the district court failed to consider,
or ask the defense to present, mitigating evidence.

       As to counsel’s argument, we conclude that the district court did not abuse its
discretion in sentencing Spiotto, as it properly considered the 18 U.S.C. § 3553(a)
factors; there was no indication that it overlooked a relevant factor, or committed a
clear error of judgment in weighing relevant factors, see United States v. David, 682
F.3d 1074, 1077 (8th Cir. 2012) (standard of review); United States v. Wohlman, 651
F.3d 878, 887 (8th Cir. 2011); and the sentence was within the Guidelines range, see
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

       As to Spiotto’s pro se arguments, we conclude that the district court properly
applied enhancements based on information in the plea agreement and unobjected-to
facts presented in the presentence report, see United States v. Menteer, 408 F.3d 445,
446 (8th Cir. 2005) (per curiam); that, by entering an unconditional guilty plea,
Spiotto waived any challenge to the sufficiency or validity of the indictment, see
United States v. Muratella, 843 F.3d 780, 783 (8th Cir. 2016), cert. denied, 137 S. Ct.
1605 (2017); and that the district court considered mitigating factors.

       We decline to consider any ineffective-assistance claims Spiotto is attempting
to raise on direct appeal, as they would be better litigated in a 28 U.S.C. § 2255
proceeding. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006). Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and affirm.
                       ______________________________



                                           -2-